Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


In Re: Keith Russell Judd, Appellant                     Original Mandamus Proceeding

No. 06-13-00042-CV                                 Memorandum Opinion delivered by Justice
                                                   Carter, Chief Justice Morriss and Justice
                                                   Moseley participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of
mandamus should be dismissed as moot. Therefore, we dismiss the petition.


                                                   RENDERED MAY 15, 2013
                                                   BY ORDER OF THE COURT
                                                   JOSH R. MORRISS, III
                                                   CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk